                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RAYMEY VOSS                                                                            PLAINTIFF
#0034336

v.                                   Case No. 4:21-cv-157-LPR

JOHN STALEY, Sheriff, and
KRISTIE FLUD, Jail Administrator, Lonoke County                                    DEFENDANTS

                                               ORDER

        I have received proposed findings and recommendations (“PFR”) from United States

Magistrate Judge Joe J. Volpe. (Doc. 6) No objections have been filed and the time for doing

so has expired. I have done a careful review of the PFR and the record. With respect to the First

Amendment retaliation claim, I adopt the PFR’s analysis and conclusion. The First Amendment

free-exercise claim is different. I do not agree with most of the PFR’s analysis of the free-exercise

claim. For example, unlike the PFR, I read the Complaint (Doc. 2 at 6) to allege a permanent

confiscation of the eight books identified. For another example, I don’t think access to different

religious books matters for purposes of the substantial burden question. And for a third example,

I don’t believe the Complaint must prebut the governmental interest that might justify the

confiscation in order to pass the screening stage. However, I do agree that the Complaint as

pleaded fails to state a claim. Mr. Voss does not state in the Complaint what his religion is or that

he practices any religion at all. Moreover, he does not allege facts to show he was using any of

these eight books to exercise whatever his religion might be. For all we can tell from the

Complaint, Mr. Voss might have been reading these books as an academic matter to learn about

society, culture, language, history, or the like.

        Accordingly, Plaintiff’s Complaint (Doc. 2) is DISMISSED without prejudice for failing
to state a claim upon which relief may be granted. Dismissal counts as a strike. 28 U.S.C. §

1915(g).

       IT IS SO ORDERED this 29th day of June.



                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE




                                             2
